I agree with the conclusion reached in the majority opinion that the judgment should be reversed.
In my opinion this action is a local and not a transitory action; that the district court of Twin Falls County was without jurisdiction over the subject-matter involved, which objection may be raised at any time and cannot be waived. (1 C.J. p. 35, sec. 26.) Therefore, said district court had no jurisdiction to enter the judgment or to make any orders in connection with the proceedings had. I am fully satisfied, both upon principle as well as by the provisions of sec. 5-401, I.C.A., (see also Taylor v. Sommers Bros. Match Co., 35 Idaho 30,204 P. 472, 42 A.L.R. 189) that an action involving real property, or any right, title or interest therein, must be commenced in the county or judicial district where the real property is situated.
The only property here involved was real property located in Gooding County, one of the counties comprising the Fourth Judicial District. The record definitely and conclusively establishes the foregoing statement. Consequently, it would follow that the District Court of the Eleventh Judicial District, in and for Twin Falls County, never having acquired jurisdiction over the subject-matter involved for any purpose, could neither render nor enter a valid judgment or order in relation thereto. Therefore, I am not inclined to hold with themajority opinion wherein it states:
"For the reasons herein stated, the action is remanded with directions to the trial court to grant the motion for change of place of trial."
The trial court, upon receipt of the remittitur, should dismiss the action without prejudice. (Urton v. Woolsey (Cal.),25 P. 154; Fritts v. Camp (Cal.), 29 P. 867; State v. RoyalConsol. Mining Co. (Cal.), 202 P. 133; Nashville v. Webb
(Tenn.), 4 Ann. Cas. 1169.)